EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Rozman on 03/07/2022.

The application has been amended in the claims as follows:

16 (Currently Amended): A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
	obtaining, in a control circuit of a processor, parameter information for an interface that is to couple the processor to a voltage regulator, the parameter information comprising 
interface information regarding the voltage regulator; and 
	storing the parameter information in a first storage of the processor, to enable a power controller of the processor to access the parameter information and generate a message to the voltage regulator based at least in part on the parameter information. 
 
non-transitory machine-readable medium of claim 16, wherein the method further comprises obtaining the parameter information from a non-volatile storage, the parameter information included in a basic input/output system. 
 
18 (Currently Amended): The non-transitory machine-readable medium of claim 16, wherein the method further comprises: determining a voltage for a performance state of a first core of the processor; accessing at least some of the parameter information in the first storage; encoding the voltage into an encoded voltage value based on the at least some of the parameter information; and sending the message including the encoded voltage value to the voltage regulator. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner approves and accepts the applicant's arguments in the Remarks of the amendment as reasons for allowance. Examiner's reasons for allowance are parallel with reasons stated in the remarks. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184